
	

115 SRES 388 IS: Recognizing January 27, 2018, as the anniversary of the first refugee and Muslim ban, and urging the President to demonstrate true leadership on refugee resettlement.
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 388
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2018
			Mr. Blumenthal (for himself, Mr. Booker, Ms. Cantwell, Ms. Hirono, Mr. Durbin, Mr. Markey, Mr. Van Hollen, Mr. Brown, Ms. Duckworth, Mr. Schatz, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing January 27, 2018, as the anniversary of the first refugee and Muslim ban, and urging
			 the President to demonstrate true leadership on refugee resettlement.
	
	
 Whereas the world is in the midst of the worst global displacement crisis in history, with more than 22,500,000 refugees worldwide, according to the United Nations High Commissioner for Refugees (UNHCR) estimates;
 Whereas, in fiscal year 2017, UNHCR projected that more than 1,200,000 refugees were in need of resettlement to a third country, and this projection continues to grow in 2018;
 Whereas the United States resettlement program is a life-saving solution critical to global humanitarian efforts, which serves to strengthen global security, leverage United States foreign policy goals, and support regional host countries while serving individuals and families in need;
 Whereas, for over 40 years, the United States has resettled up to 200,000 refugees per year, with an average ceiling of 95,000 refugees per year, and on average actually resettled 80,000 refugees per year;
 Whereas refugees are the most vetted travelers to enter the United States and are subject to extensive screening checks, including in-person interviews, biometric data checks, and multiple interagency checks;
 Whereas, it would be an abdication of United States leadership to resettle fewer than 75,000 refugees next fiscal year;
 Whereas the United States refugee resettlement system emphasizes early self-sufficiency through employment, and most adult refugees are employed within their first six months of arriving to the United States;
 Whereas refugees contribute to their communities by starting businesses, paying taxes, sharing their cultural traditions, and being involved in their neighborhoods, and reports have found that refugees contribute more than they consume in State-funded services including for schooling and health care;
 Whereas, on January 27, 2017, President Donald J. Trump released an Executive order banning individuals from seven Muslim-majority countries and all refugees from entering the country;
 Whereas, since that time, the President has taken further executive action to ban people from Muslim-majority countries and has taken steps to dismantle the United States refugee program;
 Whereas, in September 2017, President Trump announced a Presidential Determination of 45,000 for fiscal year 2018, the lowest refugee admissions ceiling ever set;
 Whereas, during the first three months of fiscal year 2018, the United States welcomed a total of 5,323 refugees, in spite of the fact that to meet the 45,000 ceiling, 11,250 individuals should have arrived during this time period;
 Whereas, at this pace, the United States may only admit between 15,000–20,000 refugees this year; and
 Whereas, United States structures and funding constrictions have resulted in lowered capacity and loss of institutional memory and experience in the successful United States Refugee Admissions Program: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms our country’s proud history of refugee resettlement;
 (2)recognizes January 27, 2018, as the anniversary of the first refugee and Muslim ban; (3)reaffirms the strong bipartisan commitment of the United States to promote the safety, health, and well-being of the millions of refugees;
 (4)underscores the importance of the United States Refugee Resettlement Program as a critical tool for United States global leadership;
 (5)recognizes the profound consequences faced by refugees and their families who have been stranded, separated, and scarred by current United States policies, leaving many mid-process and more with little hope of anticipated United States entry; and
 (6)calls upon the United States Government— (A)to resettle 45,000 refugees in fiscal year 2018;
 (B)to resettle at least 75,000 refugees in fiscal year 2019; (C)to uphold its international leadership role in responding to displacement crises with humanitarian assistance and protection of the most vulnerable populations; and
 (D)to recommit to offering freedom from oppression and resettling the most vulnerable refugees regardless of their country of origin or religious beliefs.
				
